OPINION
By THE COURT.
Submitted on motion of the defendant-appellee, A. R. Roesch, seeking an order dismissing the appeal for the reason that the case “has stood on the docket for more than one full term and no action has been taken therein by paintiff-appellant.” The appellee is relying upon the following notice published in the Daily Reporter:
“All cases which have stood on the docket for one term or more will, unless good cause to the contrary is shown, be dismissed for want of prosecution or assigned for hearing.”
This notice does not require a dismissal of all cases coming within the classification enumerated therein, but leaves the same up to the discretion of the Court. This appeal is one on law and fact and counsel for appellant has shown good cause for the delay in that no agreement has been reached between counsel as to the manner in which the record shall be made. This constitutes good cause for the delay.
The motion will be overruled.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.